Citation Nr: 1209518	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from January 1973 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss and diabetes mellitus, type II.

On his February 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, to be held at the RO.  However, he withdrew this request in March 2009.

The Veteran also initiated appeals with regard to the November 2006 denials of service connection for hypertension, residuals of inguinal hernia repair, and gastritis/diverticulitis.  Service connection was granted for each of these disabilities in a February 2009 Decision Review Officer (DRO) decision.  The Veteran then disagreed with the initial evaluation assigned for hypertension.  A statement of the case (SOC) was issued in April 2010; the SOC granted an increased 20 percent evaluation for hypertension with erectile dysfunction, effective from May 14, 2009.  The Veteran then failed to perfect his appeal regarding hypertension.  There remains no question on appeal before the Board with regard to any of these disabilities.


FINDINGS OF FACT

1.  The currently diagnosed left ear hearing loss disability existed prior to entry onto active duty.

2.  Pre-existing left ear hearing loss worsened during active duty service; such worsening is due to in-service noise exposure.

3.  Currently diagnosed right ear hearing loss disability was first manifested on active duty service.

4.  Diabetes mellitus was not first manifested during active duty service or the first post-service year; the preponderance of the evidence is against a finding that diabetes mellitus is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).

2.  The criteria for service connection of diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 20011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal with regard to bilateral hearing loss.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed with respect to hearing loss.  

Regarding diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice regarding herbicide exposure and associated presumptions related to diabetes mellitus, type II, were not required, as there is no allegation or evidence of any such exposure.  The Veteran did not serve in Vietnam or Korea, and has denied any actual exposure.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159 (c) (2).  

VA examinations were attempted with respect to the claim of service connection for hearing loss.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners all found the results to be inadequate for adjudication purposes, due to inconsistencies in the objective testing results.  Nevertheless, the record is more than sufficient for adjudication of the claim.

No examination has been afforded the Veteran in connection with his claim of service connection for diabetes.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, regarding the possibility of a nexus, has a very low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That threshold is not crossed here; there is no reasonable basis on which a nexus to service could be found for diabetes and no examination or medical opinion is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Every Veteran is presumed to be in sound condition on entry into service, except for those disabilities or disorders noted on examination for entry, or where clear and unmistakable evidence establishes that an injury or disease pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The government bears the burden of establishing by clear and unmistakable evidence both that a condition was extant prior to the Veteran's entry into active duty in July 1974 and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Diabetes mellitus is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

A hearing loss disability exists for VA purposes "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

On entry into service, a left ear hearing loss disability was documented on examination.  The puretone threshold at 4000 Hertz was 40 decibels.  The Veteran was not sound at entry with respect to his left ear.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  No such impairment was noted on the right; the Veteran was sound with regard to the right ear.

Regardless of the baseline hearing level in either ear at entry into service, service treatment records document a steady, progressive worsening of the Veteran's hearing bilaterally.  The Veteran worked as a maintenance technician, and was exposed to excessive noise from tools and machinery throughout his service.  Periodic examinations repeatedly note bilateral hearing loss, and the Veteran was closely followed due to the worsening of his hearing.

For the left ear, the worsening of the pre-existing hearing loss disability triggers a presumption of aggravation.  Where a disability worsens over service, such worsening is presumed due to service, unless clear and unmistakable evidence establishes that such is due to the natural progression of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  There is no evidence of record indicating that the Veteran's hearing loss reflects a natural progression.  In fact, the sole doctor to offer an opinion regarding a nexus to service has described the disability as "noise induced" hearing loss.  Doctors in service diagnosed progressive (worsening) bilateral hearing loss, and in fact recommended the Veteran consider hearing aids in April 1989.  Service connection for the current left ear hearing loss is therefore warranted based on aggravation.

The right ear was sound on entry into service, and therefore aggravation is not an issue.  The inquiry is instead one of direct service connection.  Service treatment records amply demonstrate that since at least June 1979, while on active duty, the Veteran has met the standards for a finding of a right ear hearing loss disability.  The disability arose during military service.  He was first recommended for hearing aids in service in 1989.  Service connection for right ear hearing loss is warranted.

With regard to both ears, the RO denied service connection on the basis of a lack of competent evidence of current disability for VA purposes.  On three separate occasions VA examiners noted that inconsistencies in the Veteran's responses rendered the testing unreliable, and no current diagnosis could be made, description of severity offered, or nexus opinion uttered.  Nevertheless, the current disability is, by definition, related to the in-service impairment.  The Veteran has been diagnosed by private doctors as having right ear sensorineural hearing loss.  These examinations are not adequate for evaluation purposes, as they either provide no speech recognition scores, or tested speech recognition using a test other than the Maryland CNC word list.  38 C.F.R. § 4.85.  There is no restriction on their use for establishing the presence of a disability, or the type.  The diagnosed form of hearing loss is an organic disease of the nervous system, and is defined as a chronic disease. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected.  38 C.F.R. § 3.303(b).  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  In other words, sensorineural hearing loss does not go away.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  This means that while the absence of any valid current testing of hearing impairment prevents the assignment of any compensable evaluation, there is no need for audiometric testing to establish continued disability.  

Accordingly, service connection for bilateral hearing loss is warranted.

Nothing in this decision should be construed as requiring assignment of any particular evaluation for the newly service connected disability.  Evaluation of the bilateral hearing loss is not before the Board.  A rating will be assigned by the agency of original jurisdiction in implementing the grant of service connection, and will contemplate current and newly developed evidence and applicable regulations, including 38 C.F.R. § 3.655 (regarding the impact of a failure to report for or cooperate with required VA examination) and 38 C.F.R. § 4.85 (regarding the requirements for an adequate examination for VA rating purposes).

Diabetes Mellitus

Private medical records indicate a current diagnosis of type II diabetes mellitus.  Dr. VMW reported that metformin was prescribed in June 2003, though the progress note corresponding to that visit state that the Veteran was a "no show" for his appointment.  Dr. EK reported a history of diabetes during a December 2005 hospitalization.  However, laboratory results as late as January 2003 indicate elevated glucose levels within the normal range.  In summarizing the Veteran's treatment in December 2007, Dr. VMW made no reference to diabetes.  It is therefore unclear whether a current diagnosis of diabetes mellitus is actually warranted.

Even assuming that a current disability is diagnosed, there is no basis on which service connection may be granted.  

Presumptive service connection as a chronic disease is not applicable as, at best, diabetes was not diagnosed until June 2003, almost 10 years after separation from service.  To benefit from the presumption of service connection as a chronic disease, diagnosis within the first post service year is a threshold requirement.  38 C.F.R. §§ 3.307(a), 3.309(a).

A June 2003 diagnosis date also demonstrates that the condition did not first arise on active duty service.  Moreover, service treatment records reveal no signs or symptoms of diabetes which might indicate the presence of an undiagnosed illness.  Urinalysis was uniformly negative for sugars throughout service, and repeated blood tests consistently showed glucose levels within the normal range.  The Veteran specifically denied any history of diabetes during a June 1994 health assessment, and the examiner made no clinical findings to the contrary.  In short, there are no indicators of diabetes in service.  Screening testing for the condition is normal throughout service.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for diabetes mellitus, type II, is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for diabetes mellitus, type II, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


